Smith, Judge.
Following its recent decision in Southern Discount Co. v. Ector, 246 Ga. 30 (268 SE2d 621) (1980), the Supreme Court reversed the judgment of the Court of Appeals in this case. See Sanders v. Liberty Loan Corp., 246 Ga. 292 (271 SE2d 218) (1980), reversing 153 Ga. App. 859 (267 SE2d 286) (1980). The case has been remanded to this court for “such further action... as may be necessary to give effect to the [Supreme Court] opinion filed in this case.”
In the previous appearance of this case, we held that appellee had violated the provisions of the Georgia Industrial Loan Act (Ga. L. 1955, pp. 431-455 as amended (Code Ann. Chs. 25-3, 25-99)) for the reasons set forth in Consolidated Credit Corp. v. Peppers, 144 Ga. App. 401 (240 SE2d 922) (1977). Accordingly, we found the loan contract null and void. See Code Ann. § 25-9903. Appellee loan company did not seek review of this determination. It is therefore not before us at this time.
Submitted November 20, 1979
Decided December 1, 1980.
James A. Elkins, Jr., for appellants.
William L. Slaughter, for appellee.
The Supreme Court granted certiorari “to consider the question of whether a consumer who is repaying a loan found to be void under the Industrial Loan Act is entitled to recover both principal and interest paid to the lender.” Sanders v. Liberty Loan Corp., supra. The court held that “[t]he case is controlled by the holding of this court in Southern Discount Co. v. Ector, 246 Ga. 30 (268 SE2d 621) (1980).” Id. Accordingly, the judgment is reversed with direction that the trial court enter summary judgment for appellants consistent with the Georgia Supreme Court’s opinion in Southern Discount Co. v. Ector, supra. See Southeast Ceramics v. Klem, 246 Ga. 294 (271 SE2d 199) (1980).

Judgment reversed with direction.


Quillian, P. J., and Birdsong, J., concur.